Citation Nr: 9910085	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  96-31 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a left knee condition.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1987 to April 
1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a March 1996 rating decision of the RO.  



REMAND

At the time of his submission of the Substantive Appeal in 
August 1996, the veteran requested a personal hearing before 
a local Hearing Officer, as well as before a Member of the 
Board at the RO.  The law provides that a veteran may request 
a hearing and the hearing shall be scheduled by the RO.  38 
U.S.C.A. § 7107 (West 1991 & Supp. 1998).  

The RO scheduled the veteran for a hearing at the local 
office to take place on March 11, 1997; the veteran, however, 
failed to report for the hearing.  

Consequently, in March 1999, the Board sent a letter to the 
veteran requesting clarification as to whether he still 
wanted to attend a hearing before a Member of the Board.  It 
was specifically noted that, if the veteran did not respond 
within 30 days of the date of the letter, it would be assumed 
that he still wanted a hearing before a Member of the Board 
at the regional office and arrangements would be made to have 
his case remanded for such hearing.  

Accordingly, this case must be REMANDED to the RO for the 
following action.  

The RO should take appropriate steps to 
contact the veteran in order to schedule 
him for a personal hearing before a 
Member of the Board at the local office.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition.  By this REMAND, the Board 
intimates no opinion, either legal or factual, as to any 
final determination warranted in this case.  

No action is required by the veteran until he is notified by 
the RO.  The purpose of this REMAND is to afford the veteran 
due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



